DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 03/29/19.  Claims 1-21 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected because it recites that “the resistive element and the housing are configured to inhibit rotation of the resistive element…” but it is unclear what it means for the resistive element to inhibit rotation of itself.  See claim 6, lines 1-2.
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Helf
Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helf (U.S. Patent No. 8,752,422).  Helf is directed to a brake wear sensor of a disc brake.  See Abstract. 
Claim 1: Helf discloses a sensor assembly [Figs. 3-4] for determining an amount of wear on a brake pad in a disc brake [see Title], comprising: a shaft extender (8) including a first end configured for coupling to one end of a shaft of an adjustment mechanism [see col. 3, lines 30-35] of a caliper of the disc brake for rotation with the shaft about a rotational axis, a second end of the shaft extender defining a shaft extension [see Fig. 4 (top of 8)]; a sensor (3, 4, 14) configured to generate a signal indicative of a degree of rotation of the shaft extension, the signal indicative of the amount of wear on the brake pad, the sensor including a body (14) coupled to the shaft extension and configured for rotation about an offset axis offset from the rotational axis in response to rotation of the shaft extension about the rotational axis; and, a measurement device (3, 4) configured to generate the signal responsive to rotation of the body about the offset axis; and, a housing (1) [see also col. 3, line 13 (“closing cover”)] configured to enclose the sensor.  See Figs. 3, 4. 
Claim 2: Helf discloses that the shaft comprises an adjuster shaft (9) of the adjustment mechanism.  See Fig. 4.  Note: not a structural limitation of the claimed sensor assembly. 
Claim 3: Helf discloses a shear adapter (17 or 20) supported on the shaft extension and configured to be grasped by a tool (9) to impart rotation to the shaft extender and shaft.  See Fig. 4. 
Claim 4: Helf discloses that the offset axis is parallel to the rotational axis.  See Fig. 4. 
Claim 5: Helf discloses that the sensor comprises a potentiometer including a resistive element supported within the housing and in contact with the body.  See col. 3, line 26. 
Claim 6: Helf discloses that the resistive element and the housing are configured to inhibit rotation of the resistive element about the offset axis.  See col. 4, lines 11-17.
Claim 7: Helf discloses that the body comprises a ring gear (11) driven by a gear train including a pinion gear (15) coupled to the shaft extension for rotation with the shaft extension.  See Fig. 4. 
Claim 8: Helf discloses that the housing includes a first member including a radially extending wall disposed about the rotational axis and through which the shaft extender extends, the radially extending wall having an inboard side configured to face the caliper and an outboard side configured to face away from the caliper; and, a second member configured to engage the first member of the housing and enclose the sensor on the outboard side of the radially extending wall of the first member of the housing.  See Fig. 4; col. 3, line 13. 
Claim 9: Helf discloses that the housing includes a third member configured for coupling to the first member of the housing on the inboard side of the radially extending wall of the first member of the housing and for mounting on the caliper such that the third member surrounds the end of the shaft and the first end of the of the shaft extender.  See Fig. 4; col. 3, line 13. 
Claim 10: Helf discloses that the housing includes a third member configured for coupling to the second member of the housing to enclose the shaft extension of the shaft extender. See Fig. 4; col. 3, line 13.
Claim 11: Helf discloses that the first member of the housing includes a radially extending flange having a bore configured for alignment with a bore in the caliper and configured to receive a fastener extending through the bore in the caliper.  See Fig. 4. 

Claim 12: Helf discloses that the fastener is inserted through the bore in the flange of the first member of the housing and the bore in the caliper in a direction parallel to the rotational axis.  See Fig. 4.  Note: not a structural limitation of the claimed sensor assembly.
Claim 13: see claims 1 and 2 above. 
Claim 14: see claim 11 above. 
Claim 15: see claim 3 above. 
Claim 16: Helf discloses the step of removing the alignment tool from the bore in the caliper and the bore in the housing of the sensor assembly after the moving step and before the installing step.  See Fig. 4. 
Claim 17: Helf discloses the step of installing the shear adapter onto the shaft extension of the shaft extender of the sensor assembly.  See Fig. 4 (23 meshed with 20). 
Claim 18: Helf discloses the step of enclosing the shear adapter within the housing after the installing step.  See col. 3, line 13. 
Claim 19: Helf discloses the moving step includes the substep of seating the housing of the sensor assembly on the caliper such that the housing surrounds the end of the shaft.  See Fig. 4; col. 3, line 13. 
Claim 20: see claim 2 above.
Claim 21: see claim 4 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        July 19, 2021